DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Wang, Deshpande, and Harviainen does not explicitly teach “the metadata includes a flag related to an initial viewpoint, the viewpoint position information represents the initial viewpoint when the flag has a predetermined value.”
In response, the examiner respectfully disagrees.  Deshpande teaches Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file. [0222] – [0228].  Table 1 and 2 contain “ViewPointInfo@initialViewpoint.” If equal to true, this attribute specifies that this viewpoint is the initial viewpoint that should be used out of all the viewpoints in the current period.  If equal to false, this attribute specifies that this viewpoint is not the initial viewpoint in the current period.  Furthermore, claim 9 contains “an initial viewpoint attribute specifying whether a viewpoint is an initial viewpoint.”

In response, the examiner respectfully disagrees.  Harviainen teaches generating, for at least one of the at least two available watching profiles, metadata describing a video event in the 360-degree video content; and generating, for at least one of the at least two available watching profiles, metadata describing a transition effect method for handling a viewport associated with the video event.  [0025].  The client 304, HMD 302, or 360-degree video content viewing device may determine a transition effect for handling the video event 326 and may perform the transition effect method (or generate information) for handling the video event 326. For one embodiment, an event transition is applied 326 to shift the viewing direction output to a direction correlated to the video event 326, which may be a series of pairs of values for a and bin Eqn. 1 where a=0 and b=l for at least one pair of values. The 360° video source 328 is received by the client 304, and the client 304 generates a viewport projection 320 using the viewing direction output. The viewport projection 320 is outputted to the HMD display 308 to display the 360° video from the viewport projection 320. For some embodiments, a viewport (or viewport projection 320) of the 360-degree video content may be adjusted based on a determined recommended viewport.  [0102].  A client 504 may execute 522 a viewport transition effect, which may be based on a rule in the selected watching profile.  [0135].  A content server 606 may prepare 616 a watching profile for content. Watching profiles may be modified for the selected 360° video and for capabilities of an HMD (such as using automation rules that an HMD is capable of performing). A content server 606 may send 618 to a content player 604 a 

In response, the examiner respectfully disagrees.  Harviainen teaches generating, for at least one of the at least two available watching profiles, metadata describing a video event in the 360-degree video content; and generating, for at least one of the at least two available watching profiles, metadata describing a transition effect method for handling a viewport associated with the video event.  [0025].  The client 304, HMD 302, or 360-degree video content viewing device may determine a transition effect for handling the video event 326 and may perform the transition effect method (or generate information) for handling the video event 326. For one embodiment, an event transition is applied 326 to shift the viewing direction output to a direction correlated to the video event 326, which may be a series of pairs of values for a and bin Eqn. 1 where a=0 and b=l for at least one pair of values. The 360° video source 328 is received by the client 304, and the client 304 generates a viewport projection 320 using the viewing direction output. The viewport projection 320 is outputted to the HMD display 308 to display the 360° video from the viewport projection 320. For some embodiments, a viewport (or viewport projection 320) of the 360-degree video content may be adjusted based on a determined recommended viewport.  [0102].  A client 504 may execute 522 a viewport transition effect, which may be based on a rule in the selected watching profile.  [0135].  A content server 606 may prepare 616 a watching profile for content. Watching profiles may be modified for the selected 360° video and for capabilities of an HMD (such as using automation rules that an HMD is 
Applicant argues that the combination of Wang, Deshpande, and Harviainen does not explicitly teach “the transition effect information includes transition effect type information.”
In response, the examiner respectfully disagrees.  Harviainen teaches a 360° video event describes a type and location of an event in a 360° video in both time and direction. A 360° video event description may indicate a timeline for a 360° video. The timeline may be indicated as metadata. A 360° video event description may include event type, start time, and duration fields as well as optional fields region in 360° content, view path, and zoom level. One embodiment of the event type field may indicate the type of 360° video event and may have values such as "Director's View," "Critic's View," "North Direction," "Blooper," "Favorite Orientation," "Key Event in Movie," and "Goal." The start time field is the start time for an event, and an example may be "11:01." The duration field is the duration for an event, and an example may be "35 seconds." The region in 360° content field is an optional field that may indicate coordinates for a region in which an event occurs. The view path field is an optional field that may indicate a sequence of coordinates and timestamps for an event's view angle. The zoom-level field is an optional field that indicates a zoom-level of a 360° video for viewing an event.  [0108].
  An automation rule with an effects field may indicate that an effect is performed if a particular event occurs. An effects field with a value of "Panning Effect" may cause a smooth panning towards an event to make an event visible for a viewer. For one 

See also [0128] – [0135], [0154], and Table 2-4 for the transition effect type information described. 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,742,999 B2) in view of Deshpande (US 2021/0029294 A1) and Harviainen et al. (US 2020/0336801 A1).
Consider claim 1, Wang teaches a 360-degree video data processing method performed by a 360-degree video reception apparatus (Fig. 7), the method comprising: receiving 360-degree video data including encoded pictures (the decoding device 110 may receive the video as a video product.... col. 7, lines 57-62); deriving metadata (…decoders can be configured to process ROI/viewpoint information….  The decoder can receive video data that includes a region of interest, and identify a spherical region structure (e.g. metadata) associated with the video data that specifies the region of ; decoding the encoded pictures (the decoding device 110 includes a decoder 112 that is configured to decode the encoded video.  Col. 7, lines 57-66); and rendering the decoded pictures based on the metadata (the decoding device 110 also includes a renderer 114 for rendering the two-dimensional content back to a sphere.  The display 116 displays the rendered content from the renderer 114.  col. 7, line 65 – col. 8, line 3.  FIG. 7 shows a viewport dependent content flow process 700 for VR content, according to some examples. As shown, spherical viewports 701 (e.g., which could include the entire sphere) undergo stitching, projection, mapping at block 702 (to generate projected and mapped regions), are encoded at block 704 (to generate encoded/transcoded tiles in multiple qualities), are delivered at block 706 (as tiles), are decoded at block 708 (to generate decoded tiles), are constructed at block 710 (to construct a spherical rendered viewport), and are rendered at block 712. User interaction at block 714 can select a viewport, which initiates a number of "just-in-time" process steps as shown via the dotted arrows.  In the process 700, due to current network bandwidth limitations and various adaptation requirements (e.g., on different qualities, codecs and protection schemes), the 3D spherical VR content is first processed (stitched, projected and mapped) onto a 2D plane (by block 702) and then encapsulated in a number of tile-based (or sub-picturebased) and segmented files (at block 704) for playback and delivery. In such a tile-based and segmented file, a spatial tile in the 2D plane (e.g., which represents a , wherein: the metadata includes viewpoint information (col. 20, line 14-col. 21, line 32 and Fig. 9-11).
However, Wang does not explicitly teach the viewpoint information includes viewpoint position information indicating an x component, a y component, and z component of a position of a viewpoint, the viewpoint information includes transition effect information, the transition effect information includes transition effect type information, and the transition effect type information represents a type of transition effects when switching to the viewpoint.
Deshpande teaches the viewpoint information includes viewpoint position information indicating an x component, a y component, and z component of a position of a viewpoint ([0169] – [0170] and [0199] – [0217]), the metadata includes a flag related to an initial viewpoint (Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all , the viewpoint position information represents the initial viewpoint when the flag has a predetermined value (Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file. [0222] – [0228].  Table 1 and 2 contain “ViewPointInfo@initialViewpoint.” If equal to true, this attribute specifies that this viewpoint is the initial viewpoint that should be used out of all the viewpoints in the current period.  If equal to false, this attribute specifies that this viewpoint is not the initial viewpoint in the current period.  Furthermore, claim 9 contains “an initial viewpoint attribute specifying whether a viewpoint is an initial viewpoint.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
the metadata includes transition effect information ([0025], [0102], [0135], [0142], [0146], and [0158]), the transition effect information includes transition effect type information ([0108], [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4), and the transition effect type information represents a type of transition effects when switching to the viewpoint ([0102], [0135], [0142], [0146], and [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such incorporation would provide guidance to a user to a viewport of the 360-degree video content.  [0158].
Consider claim 2, Deshpande teaches the viewpoint information includes viewpoint rotation information, and the viewpoint rotation information includes yaw, pitch, and roll angles of rotation angles of the viewpoint ([0169] – [0170] and [0199] – [0217]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Consider claim 3, Harviainen teaches the type of transition effects includes at least one of type of zoom-in effect and walk through effect ([0108], [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4).

Consider claim 4, Harviainen teaches the viewpoint information includes viewing orientation information, and the viewing orientation information include viewing orientation of the viewpoint when switching to the viewpoint ([0101] – [0103], [0108] – [0115] and [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such incorporation would provide guidance to a user to a viewport of the 360-degree video content.  [0158].
Consider claim 5, Harviainen teaches the viewing orientation of the viewpoint remains the same in the viewpoint ([0101] – [0103], [0108] – [0115] and [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such incorporation would provide guidance to a user to a viewport of the 360-degree video content.  [0158].
Consider claim 6, Deshpande teaches the metadata includes viewpoint ID information indicating the viewpoint ID of the viewpoint ([0228], [0238], and [0258]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Consider claim 7, Deshpande teaches the metadata includes viewpoint group ID information for identifying viewpoint ([0228], [0238], and [0258]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Consider claim 8, Deshpande teaches the metadata includes dynamic viewpoint information ([0247] – [0250]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Consider claim 9, Deshpande teaches the dynamic viewpoint information includes information related to a viewpoint in the dynamic viewpoint information ([0247] – [0250]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Consider claim 10, Deshpande teaches the dynamic viewpoint information includes information of number of the viewpoints in the viewpoint group information ([0238], and [0258])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Consider claim 11, Harviainen teaches the metadata includes contiguous information of the viewpoint ([0103] – [0104] and [0117]), and the contiguous information of the viewpoint indicates whether all the viewpoints are contiguous or not ([0103] – [0104] and [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such 
Consider claim 12, Wang teaches a 360-degree video reception apparatus (Fig. 7), the apparatus comprising: a receiver configured to recieve 360-degree video data including encoded pictures (the decoding device 110 may receive the video as a video product.... col. 7, lines 57-62); a data decoder configured to decode the encoded pictures (the decoding device 110 includes a decoder 112 that is configured to decode the encoded video.  Col. 7, lines 57-66); and renderer configured to render the decoded pictures based on metadata derived (the decoding device 110 also includes a renderer 114 for rendering the two-dimensional content back to a sphere.  The display 116 displays the rendered content from the renderer 114.  col. 7, line 65 – col. 8, line 3.  FIG. 7 shows a viewport dependent content flow process 700 for VR content, according to some examples. As shown, spherical viewports 701 (e.g., which could include the entire sphere) undergo stitching, projection, mapping at block 702 (to generate projected and mapped regions), are encoded at block 704 (to generate encoded/transcoded tiles in multiple qualities), are delivered at block 706 (as tiles), are decoded at block 708 (to generate decoded tiles), are constructed at block 710 (to construct a spherical rendered viewport), and are rendered at block 712. User interaction at block 714 can select a viewport, which initiates a number of "just-in-time" process steps as shown via the dotted arrows.  In the process 700, due to current network bandwidth limitations and various adaptation requirements (e.g., on different qualities, codecs and protection schemes), the 3D spherical VR content is first processed (stitched, projected and mapped) onto a 2D plane (by block 702) and then , the metadata includes viewpoint information (col. 20, line 14-col. 21, line 32 and Fig. 9-11).
However, Wang does not explicitly teach the viewpoint information includes viewpoint position information indicating an x component, a y component, and z component of a position of a viewpoint, the viewpoint information includes transition effect information, the transition effect information includes transition effect type information, and the transition effect type information represents a type of transition effects when switching to the viewpoint.
Deshpande teaches the viewpoint information includes viewpoint position information indicating an x component, a y component, and z component of a position of a viewpoint ([0169] – [0170] and [0199] – [0217]), the metadata includes a flag related to an initial viewpoint (Initial viewpoint metadata indicates the initial , the viewpoint position information represents the initial viewpoint when the flag has a predetermined value (Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file. [0222] – [0228].  Table 1 and 2 contain “ViewPointInfo@initialViewpoint.” If equal to true, this attribute specifies that this viewpoint is the initial viewpoint that should be used out of all the viewpoints in the current period.  If equal to false, this attribute specifies that this viewpoint is not the initial viewpoint in the current period.  Furthermore, claim 9 contains “an initial viewpoint attribute specifying whether a viewpoint is an initial viewpoint.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z 
Harviainen teaches the metadata includes transition effect information ([0025], [0102], [0135], [0142], [0146], and [0158]), the transition effect information includes transition effect type information ([0108], [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4), and the transition effect type information represents a type of transition effects when switching to the viewpoint ([0102], [0135], [0142], [0146], and [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such incorporation would provide guidance to a user to a viewport of the 360-degree video content.  [0158].
Consider claim 14, Wang teaches a 360-degree video transmission apparatus (Fig. 7), the apparatus comprising: a projection processor configured to generate 360-degree video (col. 6, line 51 – col. 7, line 38); a data encdoer configured to encode the pictures (the encoding device 104 includes a video processor and an encoder.  Col. 7, lines 48-62); a metadata processor configured to generate metadata (Fig. 8B shows the encoder generates metadata track with the ROI or viewport information. Col. 19, lines 1-10), a transmission processor configured to perform processing for storage or transmission of the encoded pictures and the metadata (col. 15, lines 10-43); wherein the metadata includes viewpoint information (col. 20, line 14-col. 21, line 32 and Fig. 9-11).

Deshpande teaches the viewpoint information includes viewpoint position information indicating an x component, a y component, and z component of a position of a viewpoint ([0169] – [0170] and [0199] – [0217]), the metadata includes a flag related to an initial viewpoint (Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file. [0222] – [0228].  Table 1 and 2 contain “ViewPointInfo@initialViewpoint.” If equal to true, this attribute specifies that this viewpoint is the initial viewpoint that should be used out of all the viewpoints in the current period.  If equal to false, this attribute specifies that this viewpoint is not the initial viewpoint in the current period.  Furthermore, claim 9 contains “an initial viewpoint attribute specifying whether a viewpoint is an initial viewpoint.”), the viewpoint position information represents the initial viewpoint when the flag has a predetermined value (Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all viewpoints in the file. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Harviainen teaches the metadata includes transition effect information ([0025], [0102], [0135], [0142], [0146], and [0158]), the transition effect information includes transition effect type information ([0108], [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4), and the transition effect type information represents a type of transition effects when switching to the viewpoint ([0102], [0135], [0142], [0146], and [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such incorporation would provide guidance to a user to a viewport of the 360-degree video content.  [0158].
Consider claim 13, claim 13 recites the same limitations as claim 14.  Therefore, it is rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/           Primary Examiner, Art Unit 2486